       Case 5:17-cv-05628-CFK Document 104 Filed 08/25/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER BROGAN,                        :     CIVIL ACTION
on behalf of himself and all others        :
similarly situated,                        :
             Plaintiff,                    :
      v.                                   :     No. 17-5628
                                           :
FRED BEANS MOTORS                          :
OF DOYLESTOWN, INC.,                       :
        Defendant.                         :

                                      ORDER

      AND NOW, on this 25th day of August 2020, upon consideration of

Defendant’s Motion for Attorneys’ Fees and Costs (ECF No. 96), Plaintiff’s

Response (ECF No. 97), Defendant’s Reply (ECF No. 100), Plaintiff’s Surreply

(ECF No. 101), and in accordance with the accompanying memorandum, it is

hereby ORDERED that Defendant’s Motion for Attorneys’ Fees and Costs (ECF

No. 96) is DENIED.




                                                 BY THE COURT:


                                                  /s/ Chad F. Kenney
                                                 CHAD F. KENNEY, J.
